Citation Nr: 1533883	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an increased initial rating for left knee degenerative joint disease, manifested by limitation of flexion, in excess of 10 percent prior to February 29, 2012; in excess of 20 percent prior from February 29, 2012, to June 11, 2014; and in excess of 10 percent as of June 11, 2014.

2.  Entitlement to an initial compensable rating prior to June 11, 2014, for left knee degenerative joint disease, manifested by limitation of extension, and in excess of 30 percent as of June 11, 2014.

3.  Entitlement to an initial compensable rating for left knee lateral instability.

4.  Entitlement to a compensable rating for a left knee surgical scar.


REPRESENTATION

Appellant represented by:	African American PTSD Association

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision established service connection for left knee degenerative joint disease and assigned a 10 percent rating effective December 1, 2006.  In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In December 2011, the Board dismissed other issues on appeal and remanded the left knee disability issue on appeal for additional development.

A subsequent March 2015 rating decision found separate disability ratings were warranted for left knee limitation of extension and for a surgical scar.  A 0 percent rating was assigned for left knee limitation of extension effective from February 29, 2012, and a 30 percent rating from June 11, 2014.  A 0 percent rating for a left knee surgical scar was assigned effective from December 1, 2006.  The rating decision also assigned a 20 percent rating for left knee limitation of flexion effective from February 29, 2012, and assigned a 10 percent effective from June 11, 2014.  It is noted that the separate and staged rating decisions have resulted in no actual reduction of compensation payments to the Veteran and no additional notice of the action was required.  Tatum v. Shinseki, 24 Vet. App. 139 (2010).  However, as those increases do not represent a total grant of benefits sought on appeal, the claim for increase for all left knee disabilities remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease, manifested by limitation of flexion, prior to February 29, 2012, was manifested by no more than flexion limited to 90 degrees as a result of pain and functional loss.

2.  The Veteran's left knee degenerative joint disease, manifested by limitation of flexion, from February 29, 2012, to June 11, 2014, was manifested by no more than flexion limited to 45 degrees with an additional 10 percent loss of motion during flare-ups as a result of pain and functional loss.

3.  The Veteran's left knee degenerative joint disease, manifested by limitation of flexion, after June 11, 2014, is manifested by no more than flexion limited to 70 degrees during flare-ups as a result of pain and functional loss.

4.  The Veteran's left knee degenerative joint disease, manifested by limitation of extension, prior to June 11, 2014, was manifested by no more than extension limited to 5 degrees as a result of pain and functional loss.

5.  The Veteran's left knee degenerative joint disease, manifested by limitation of extension, after June 11, 2014, is manifested by no more than extension limited to 35 degrees during flare-ups as a result of pain and functional loss.

6.  Prior to January 25, 2012, slight recurrent lateral instability was not shown.

7.  The Veteran's left knee disability effective January 25, 2012, is demonstrated to have been manifested by no more than slight lateral instability.  

8.  The Veteran's left knee surgical scar is manifested by no more than a superficial linear scar that is not painful or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to February 29, 2012, for left knee degenerative joint disease, manifested by limitation of flexion; in excess of 20 percent from February 29, 2012, to June 11, 2014; and in excess of 10 percent as of June 11, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2014).

2.  The criteria for an initial compensable rating prior to June 11, 2014, for left knee degenerative joint disease, manifested by limitation of extension, and in excess of 30 percent as of June 11, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5261 (2014).

3.  The criteria of a separate 10 percent rating, but not higher, for left knee lateral instability effective January 25, 2012, but not before, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a compensable rating for a left knee surgical scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective before and after October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his increased rating claims by correspondence dated in January 2007 and July 2008.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA treatment reports and medical opinions, and statements and testimony in support of the claims.  The development requested on remand in December 2011 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  Although non-VA records dated in November 2011 noted magnetic resonance imaging (MRI) findings in the report text for the right knee, the Board finds that that subsequent medical evaluations indicate the reference to the right knee was a typographical error.  In fact, there is no indication that the Veteran has undergone surgery to the right knee which was a noted finding in the November 2011 report.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Factual Background

The service medical records show the Veteran sustained a left knee injury in September 1989 and was found to have an anterior cruciate ligament deficient knee.  He underwent an open left knee bone-tendon-bone reconstruction in May 1990.  Subsequent records show he underwent left medial meniscal repair and left medial femoral condyle chondroplasty in April 2001.

VA examination in February 2007 included a diagnosis of left knee degenerative joint disease.  It was noted the Veteran reported symptoms including stiffness, limited range of motion, swelling with use, and giving way with use.  He complained of localized pain that was aching in nature and that occurred three times per day lasting three hours each time.  He estimated the pain as seven on a ten point scale and stated it could be elicited by cold weather.  The pain was relieved by rest and medication.  On physical examination leg length was equal and gait and posture were within normal limits.  No assistive devices were required for ambulation.  Examination of the left knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  There was no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.  Range of motion studies revealed left knee flexion to 128 degrees with pain at 120 degrees and extension to 0 degrees.  The examiner noted joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Anterior and posterior cruciate ligaments stability testing, medial and lateral collateral ligaments stability testing, and medial and lateral meniscus testing were within normal limits.  Motor and sensory functions were within normal limits.  X-ray studies of the left knee revealed degenerative arthritis changes, status post anterior cruciate ligament repair.  

On VA examination in January 2010, the Veteran complained of left knee pain that was worse walking downstairs, after sitting or driving for more than 30 minutes, and standing or walking more than 30 minutes.  He reported that his knee gave way occasionally.  He described having constant low level pain and pain estimated as six on a ten point scale three to four times per week which lasted for two hours.  The examiner noted he reported symptoms including weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain, but that he indicated he did not experience heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  There was a 14 centimeter by 1 centimeter linear scar in midline across the patella.  The scar was described as superficial and not painful on examination or disfiguring.  There was no evidence of skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, limitation of motion, or limitation of function.  

The examiner noted the Veteran walked with an analgic gait.  There was tenderness, medially and laterally, marked guarding of motion on flexion of the left knee, and crepitus.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, genu recurvatum, locking pain, or ankylosis.  Range of motion studies revealed left knee flexion to 90 degree and extension to 0 degrees with pain at the limits of motion.  Repetitive motion was possible with no additional limitation of motion.  Joint function was limited by pain, but there was no additional limitation after repetitive use due to fatigue, weakness, lack of endurance, or incoordination.  Medial/lateral collateral ligament stability testing, anterior/posterior cruciate ligament stability testing, medial/lateral meniscus stability testing were within normal limits.  The diagnoses included left knee status post anterior cruciate ligament reconstruction with scar.  In a subsequent addendum report following a review of the results of a February 2007 left knee X-ray study the examiner revised the diagnosis to include degenerative joint disease.  A January 2010 X-ray study included diagnoses of status post anterior cruciate ligament repair of the left knee and mild degenerative joint disease to the medial compartment of the left knee.  

Non-VA treatment records dated in April 2010 noted the Veteran complained of increased pain with clicking and occasional giving way.  The examiner noted there was tenderness to palpation to the anterior joint line, left greater than right, with positive patellofemoral apprehension and patella inhibition tests.  There was no effusion and motion was normal.  Lachman's testing did not demonstrate one plane anterior instability.  There was no weakness to the left knee and gait, stance, and deep tendon reflexes were normal.  Medical statements dated in April 2010 and December 2010 included diagnoses of osteoarthritis of the knees.  It was noted the left knee was the most symptomatic and that the Veteran had also been treated for plantar fasciitis.  The examiner noted the Veteran presently chose to limit his aggravating factors as a primary source of treatment, but it was recommended that he be allowed to rest for 15 minutes after continually being on his feet for more than an hour.  

In a March 2011 statement the Veteran's employment supervisor noted that the Veteran had been allotted time to attend medical appointments for left knee issues.  It was also noted that accommodations had been made limiting his amount of walking, standing, and stair climbing per day.  The Veteran's spouse provided a statement noting that over the years she had seen him experience pain, suffering, and inconvenience due to his left knee disability.  She stated he had swelling the size of a softball to the knee that required fluid drainage and that on occasion while driving that had to pull over because his knee pain had become unbearable.

At a September 2011 hearing the Veteran testified that a higher rating was warranted for his left knee disability due to pain and the number of incapacitating episodes he experienced.  He reported having ongoing pain and stiffness and that he used a knee brace while attempting elliptical training or cardiovascular exercise.  He stated that he had awoken at night because of knee pain and that he used a pillow to elevate his leg at night.  He and his spouse described how he avoided the use of pain relief medication so he could maintain his current employment as a housing inspector. 

Non-VA treatment records dated in December 2011 show that the Veteran complained of moderate and persistent left knee pain.  It was noted he used a neoprene sleeve while ambulatory.  The examiner reported that he did not walk with a limp, that leg lengths were equal, that muscle strength was intact, and that neuro vascularity was intact.  There was no swelling or effusion to the knee.  There was no laxity to Lachman's testing or varus/valgus stress.  The extensor mechanism was intact.  There was an old surgical scar over the knee and diffuse medial compartment tenderness, but no acute joint line tenderness.  Range of motion was from 5 to 95 degrees with significant pain on flexion.  Quadriceps tone was down and the hamstrings were tight.  It was noted that radiographs revealed surgical screws in place with tricompartmental degenerative changes most prominent in the medial compartment, and that MRI studies revealed a tear of the medial meniscus and significant degenerative changes in the medial compartment.  The examiner's assessment was degenerative arthritis and ankylosis of the left knee.  

A January 25, 2012, report noted the Veteran complained of dull constant aching to the knees with pain on activity, swelling, crepitus, catching, locking, giving way, and movie sign.  He estimated his pain was six on a ten point scale at best and at worst.  It was noted that imaging revealed another left knee meniscal tear.  The examiner noted that on active range of motion testing the Veteran had flexion limited to 90 degrees and that he was unable to tolerate passive range of motion testing.  Extension was possible to 0 degrees.  His gait was symmetric, but slightly antalgic.  There was intense lateral knee pain on partial squat testing.  There was mild anterior cruciate ligament laxity, left greater than right.  Posterior drawer, varus, valgus, and apprehension tests were negative.  Left knee strength was 4/5 compared to 4+/5 on the right.  There was mild left knee pain with resisted testing.  Patellofemoral joint grind testing was negative, but McMurray's testing was positive for left lateral knee pain.  The examiner's assessment was left knee pain consistent with bilateral osteoarthritis, left greater than right, and left knee medial meniscal tear.  

VA examination in February 29, 2012, included diagnoses of degenerative joint disease, anterior cruciate ligament reconstruction, and medial meniscus tear to the left knee.  It was noted the Veteran reported he continued to have constant pain flare-ups, weakness, swelling, fatigue, incoordination, and frequent buckling or locking of the knee.  He reported that during flares he had at least 10 percent additional loss of range of motion and that he felt unstable, weak, swollen, and painful.  Range of motion studies revealed left knee flexion to 75 degrees with objective evidence of painful motion at 45 degrees.  Extension ended at 5 degrees with pain at that point.  Repetitive-use testing was conducted and post-test flexion ended at 65 degrees and post-test extension ended at 5 degrees.  There was additional limitation of motion following repetitive-use testing and functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for the joint line or soft tissues.  

Muscle strength testing revealed active movement against some resistance to flexion and extension.  There was 1+ (0-5 millimeter) anterior instability on Lachman's testing.  On posterior drawer and Valgus/varus testing the left knee was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  There was evidence of a meniscal tear, frequent episodes of joint locking, frequent episodes of joint pain, and frequent episodes of joint effusion.  The examiner noted the Veteran had a residual scar, but that it was not painful and/or unstable and did not involve a total area greater than 39 square centimeters.  It was also noted that he wore a brace constantly except during sleep.  The knee disorder impacted his ability to work due to limitation in avoiding stairs.  During flares the knee might buckle, lock, swell, and feel more weak, and he was able to work without climbing stairs and resting more often.  The examiner stated he could perform all activities of daily living, but slowly because of knee pain and the awkward gait it produced.  

VA examination on June 11, 2014, included diagnoses of degenerative joint disease, anterior cruciate ligament reconstruction, and medial meniscus tear to the left knee.  The examiner noted the Veteran's history was unchanged from his February 2012 report.  He continued to have constant pain flare-ups, weakness, swelling, fatigue, incoordination, and frequent buckling or locking of the knee.  He reported that during flares he had at least 10 percent additional loss of range of motion and that he felt unstable, weak, swollen, and painful.  Range of motion studies revealed left knee flexion to 90 degrees with object evidence of painful motion at 50 degrees.  Extension ended at 15 degrees with pain at 35 degrees.  Repetitive-use testing was conducted and post-test flexion ended at 80 degrees and post-test extension ended at 20 degrees.  There was additional limitation of motion following repetitive-use testing and functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for the joint line or soft tissues.

Muscle strength testing revealed active movement against some resistance to flexion and extension.  On Lachman's, posterior drawer, and Valgus/varus testing the left knee was normal.  The examiner noted that the left knee was mildly swollen, warm, inflamed, and painful which made the Lachman's test impossible to perform accurately.  There was no evidence of recurrent patellar subluxation/dislocation.  There was evidence of a meniscal tear, frequent episodes of joint locking, frequent episodes of joint pain, and frequent episodes of joint effusion.  There was a residual scar, but it was not painful or unstable and did not involve a total area greater than 39 square centimeters.  It was also noted that he wore a brace constantly except during sleep.  The examiner stated that the Veteran was currently a student, but that the knee disorder would impact his ability to work due to slow movement and limited ability walk up and down stairs.  Beyond the findings provided with repetitive range of motion testing the examiner stated it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner also found that the Veteran had difficulty standing or sitting for more than 30 minutes, and that his knee would feel weak, swell, and lock frequently which impacted his ability to perform activities of daily living.  With flares his range of motion was approximately between 35 and 70 degrees of flexion accompanied by increased fatigue, weakness, incoordination, and pain.  There was no lateral instability or subluxation due to progression of degenerative joint disease.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times during the pendency of the appeal when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

For dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  For symptomatic disability following removal of semilunar cartilage at 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  

Under certain circumstances, a knee disability may warrant separate ratings based on evidence showing limitation of flexion, limitation of extension, or instability.  However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

The regulations for rating skin disabilities were revised effective October 23, 2008.  73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The revised provisions are applicable only to claims received on or after October 23, 2008.  However, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  In no case will any such award be effective before October 23, 2008. 

Prior to October 23, 2008, under Diagnostic Code 7802, a 10 percent rating was assigned for scars, other than head, face, or neck, that were superficial and that did not cause limited motion, and that involved an area or areas of 144 square inches (929 square centimeters) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008).

Under Diagnostic Code 7804, a 10 percent rating was assigned for superficial scars that were painful on examination.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

Under the revised regulations effective October 23, 2008, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square centimeters) and a 20 percent rating for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (effective October 23, 2008).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective October 23, 2008).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

Based upon the evidence of record, the Board finds that the Veteran's left knee degenerative joint disease, manifested by limitation of flexion, prior to February 29, 2012, was manifested by no more than flexion limited to 90 degrees as a result of pain and functional loss.  For the period from February 29, 2012, to June 11, 2014, it was manifested by no more than flexion limited to 45 degrees with an additional 10 percent loss of motion during flare-ups as a result of pain and functional loss.  As of June 11, 2014, it is manifested by no more than flexion limited to 70 degrees during flare-ups as a result of pain and functional loss.

The separately rated left knee degenerative joint disease, manifested by limitation of extension, prior to June 11, 2014, was manifested by no more than extension limited to 5 degrees as a result of pain and functional loss.  After June 11, 2014, the limitation of extension disability is manifested by no more than extension limited to 35 degrees during flare-ups as a result of pain and functional loss.

The Veteran's reports of left knee problems are found to be credible and supported by the lay statements and medical opinions provided in support of his claims.  The examination findings are also found to have adequately evaluated his left knee disability and to have considered his reports of symptom manifestation.  The overall evidence, however, demonstrates no degree of limitation of motion that would result in any higher or additional separate ratings, even when limitation due to pain and other functional limitation factors is considered.  Although the February 2012 VA examination noted objective evidence of pain on flexion at 45 degrees, repetitive-use testing revealed flexion ending at 65 degrees.  There was no indication that the pain observed at 45 degrees limited the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Rather, it is found to be more significant that the June 2014 VA examiner specifically stated that with flares the Veteran's range of motion was approximately between 35 and 70 degrees of flexion accompanied by increased fatigue, weakness, incoordination, and pain.  Additionally, there was no evidence during the course of the appeal demonstrating recurrent patellar subluxation/dislocation nor evidence that frequent episodes of joint locking, pain, and effusion were due to semilunar cartilage removal or dislocation.  Therefore, entitlement to schedular ratings in excess of 10 percent prior to February 29, 2012, for left knee degenerative joint disease, manifested by limitation of flexion, in excess of 20 percent prior to June 11, 2014, and in excess of 10 percent after June 11, 2014, and a compensable rating prior to June 11, 2014, for left knee degenerative joint disease, manifested by limitation of extension, and in excess of 30 percent after June 11, 2014, are not warranted.  

The Board finds that the Veteran's left knee disability effective from January 25, 2012, is demonstrated to have been manifested by lateral instability that is no more than slight.  The January 2012 non-VA examiner found mild anterior cruciate ligament laxity, left greater than right, and the February 2012 VA examiner noted 1+ anterior instability.  Although there was no lateral instability upon examination in June 2014, the examiner noted that left knee symptoms present at that time made the Lachman's test impossible to perform accurately.  The instability noted upon examinations in January and February 2012 is consistent with the Veteran's reported symptoms.  The evidence shows grade 1 instability or instability termed as mild by examiners.  Although not dispositive, the Board finds that the examiners' description of the recurrent lateral instability meet the criteria of no more than mild.  Prior to January 25, 2012, objective testing consistently found no laxity, and the Board finds that no separate compensable rating was warranted prior to January 25, 2012.  Therefore, a separate 10 percent rating, but not higher, effective from January 25, 2012, but not before, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, is warranted.

The Board also finds that the Veteran's left knee surgical scar is manifested by no more than a superficial linear scar that is not painful or unstable.  The February 2012 and June 2014 VA examination findings revealed residual left knee surgical scar, but that it was not painful or unstable and did not involve a total area greater than 39 square centimeters.  Therefore, a compensable schedular rating under the old or revised rating criteria is not warranted.  

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extra-schedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of his service-connected disabilities.  It is significant to note that the Veteran has not asserted that he is currently unemployable and that the record shows he has returned to school in order to obtain better employment.  The June 2014 VA examiner stated that the Veteran's knee disorder would impact his ability to work due to slow movement and limited ability walk up and down stairs, but did not describe any present disability indicative of a marked interference with employment.  There is also no evidence of other related factors such as frequent periods of hospitalization due to his service-connected disabilities at any time during the applicable appeal period.  Therefore, referral for consideration of the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claims for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 29, 2012, for left knee degenerative joint disease, manifested by limitation of flexion, in excess of 20 percent from February 29, 2012, to June 11, 2014, and in excess of 10 percent as of June 11, 2014, is denied.

Entitlement to an initial compensable rating prior to June 11, 2014, for left knee degenerative joint disease, manifested by limitation of extension, and in excess of 30 percent as of June 11, 2014, is denied.

Entitlement to a compensable rating for left knee lateral instability prior to January 25, 2012, is denied.

A separate 10 percent rating, but not higher, for left knee lateral instability effective January 25, 2012, but not earlier, is granted.

Entitlement to a compensable rating for a left knee surgical scar is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


